May 20.
Judge Brooke,
delivered the opinion of the court:
The statement in the bill of exceptions, that a manuscript purporting to be a copy of an act of the General As*462semUy of Virginia, entitled an act, &c. is too imperfect to enable the court to pronounce any opinion thereon, it not being stated that the said copy was authenticated, and how authenticated, nor is the said manuscriptsetout in the bill .-of exceptions. The judgment is therefore reversed, and the cause remanded for a new trial.